UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CAVALIER HOMES, INC. (Name of Registrant as Specified in Its Charter) LEGACY HOUSING, LTD. GPLH, LC SHIPLEY BROTHERS, LTD. K-SHIPLEY, LLC D-SHIPLEY, LLC B-SHIPLEY, LLC FEDERAL INVESTORS SERVICING, LTD FEDERAL INVESTORS MANAGEMENT, L.C. KENNETH E. SHIPLEY CURTIS D. HODGSON DOUGLAS M. SHIPLEY BILLY G. SHIPLEY MICHAEL R. O’CONNOR (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On April 8, 2009, the members of the Cavalier Homes Committee for Change (the “Committee”), including Legacy Housing, LTD., made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying GOLD proxy card to be used to solicit votes for the election of its slate of director nominees at the 2009 annual meeting of stockholders of Cavalier Homes, Inc.The Committee urges stockholders to read the proxy statement because it contains important information. Item 1:On May 4, 2009, the Committee issued the following press release: FOR IMMEDIATE RELEASE THE CAVALIER HOMES COMMITTEE FOR CHANGE SENDS SECOND LETTER TO STOCKHOLDERS Urges Stockholders to Vote FOR the Committee’s Nominees on the GOLD Proxy
